DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/05/2022 has been entered. 
The 35 USC 112(b) Rejections have been overcome by the amendment and are now withdrawn.
Allowable Subject Matter
Claims 1-2, 5-6, 11, and 13 (renumbered as 1-6) are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 of the instant invention necessitates a stacked battery, including bipolar unit cells with a certain chemistry, having a high voltage (10-2000 V) and relatively low capacity (0.32 Ah) while fitting within certain dimensions such that the stack height divided by electrode area (ratio h/S) is large (greater than 1 cm-1), giving the stack a large aspect ratio. The prior art, including references previously of record as well as those cited below which were found in an updated thorough search, does not yield a reference which encompasses all the limitations of the instant independent claim nor a combination of references which would be obvious to combine and arrive at nor fairly suggest the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chami et al. (US 2009/0159582 A1) teaches a bipolar stacked battery (abstract and fig. 1) having conductive plates of differing cross-sectional areas within the stack ([0033-0037, 0081] and figs. 1-2). Chami [0148-0149, 0154-0155] teach that the electrodes have large surface areas to which capacity of the battery is proportionate, giving an example of a battery with 0.7 Ah capacity and 24 V voltage (see also figs. 4-5 showing voltages above 10V). However, Chami fails to teach the battery being solid state (liquid electrolyte per [0010]) and fails to teach toward a ratio of the stack length divide by an electrode surface area being greater than 1 cm-1 (since collector plates are taught to be thin and surface areas are taught to be large in relatie magnitude per Chami [0145-0148]).
Hasegawa et al. (US 2018/0294471 A1) teaches an all-solid-state stacked battery with bipolar electrodes ([0068-0069]) and teaches the use of PTC layers at ends of the stack ([0034, 0037] and figs. 1-2) but fails to teach specific area dimensions of elements within the stack such that an h/S ratio cannot be calculated. Also, Hasegawa shares the same assignee as the instant application and does not have a sufficiently early publication date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728